 Case 2:20-cv-00280-JRG Document 68 Filed 06/24/21 Page 1 of 3 PageID #: 701




                            UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF TEXAS
                                 MARSHALL DIVISION


 KAIFI LLC,
                                                       Case No. 2:20-CV-280-JRG
   Plaintiff,
                                                       JURY TRIAL DEMANDED
   v.
                                                       Honorable Rodney Gilstrap
 VERIZON COMMUNICATIONS INC., et al,

   Defendants.


         PLAINTIFF’S NOTICE OF DESIGNATION OF NEW LEAD COUNSEL

        PLEASE TAKE NOTICE that the following attorney of record for Plaintiff KAIFI LLC

is designated as Lead Counsel effective immediately:

        Prashanth Chennakesavan
        Cal. Bar No. 284022 (admitted PHV)
        LTL Attorneys LLLP
        300 S. Grand Ave., 14th Fl.
        Los Angeles, California 90071
        Telephone: (213) 612-8900
        Facsimile: (213) 612-3773
        Email: prashanth.chennakesavan@ltlattorneys.com


Dated: June 24, 2021.                      Respectfully submitted,

                                           /s/ Prashanth Chennakesavan

                                           Prashanth Chennakesavan – Lead Attorney
                                           Cal. Bar No. 284022 (admitted PHV)
                                           Enoch H. Liang
                                           Cal. Bar No. 212324 (admitted in E.D. Texas)
                                           Michael J. Song
                                           Cal. Bar No. 243675 (admitted in E.D. Texas)
                                           LTL ATTORNEYS LLP
                                           300 S. Grand Ave., 14th Fl.
                                           Los Angeles, California 90071
                                           Telephone: (213) 612-8900
                                              1
Case 2:20-cv-00280-JRG Document 68 Filed 06/24/21 Page 2 of 3 PageID #: 702




                                           Facsimile: (213) 612-3773
                                           Email: enoch.liang@ltlattorneys.com
                                           Email: michael.song@ltlattorneys.com
                                           Email: prashanth.chennakesavan@ltlattorneys.com

                                           Robert Christopher Bunt
                                           Texas Bar No. 00787165
                                           PARKER, BUNT & AINSWORTH PC
                                           100 E. Ferguson St., Suite 418
                                           Tyler, Texas 75702
                                           Telephone: (903) 531-3535
                                           Email: rcbunt@pbatyler.com

                                           Jason Sheasby
                                           Cal. Bar No. 205455 (admitted PHV)
                                           IRELL & MANELLA, LLP
                                           1800 Avenue of the Stars, Suite 900 Los
                                           Angeles, CA 90067
                                           Telephone: (310) 277-1010
                                           Facsimile: (310) 203-7199
                                           Email: jsheasby@irell.com

                                           Rebecca Carson
                                           Cal. Bar No. 254105 (admitted PHV)
                                           IRELL & MANELLA, LLP
                                           840 Newport Center Drive, Suite 400
                                           Newport Beach, CA 92660
                                           Telephone: 949-760-0991
                                           Facsimile: 949-760-5200
                                           Email: rcarson@irell.com

                                           Attorneys for Plaintiff KAIFI LLC


                                CERTIFICATE OF SERVICE
       I certify that the foregoing document was filed electronically on June 24, 2020 pursuant

to Local Rule CV-5(a) and has been served on all counsel who have consented to electronic

service.

                                          /s/ Prashanth Chennakesavan
                                          Prashanth Chennakesavan

                                              2
Case 2:20-cv-00280-JRG Document 68 Filed 06/24/21 Page 3 of 3 PageID #: 703




                                     3
